DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/02/2021, with respect to the rejection(s) of claim(s) 1-30 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2020/0252922 A1 to FUJISHIRO et al. (“Fujishiro”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-21, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (provided by Applicant) to Huawei et al. (“Huawei”) “On bandwidth part and bandwidth adaptation” in view of U.S. Publication No. 2020/0252922 A1 to FUJISHIRO et al. (“Fujishiro”).
As to claim 1, Huawei discloses a method for bandwidth part configuration, 
(page 5, line 5) comprising: 
receiving configuration information, the configuration information being used to configure at least one frequency-domain bandwidth configuration, (page 5, line 5, "A UE can be configured with one or multiples bandwidth parts")
a size and position of a bandwidth part configured by each of the at least one frequency-domain bandwidth configuration being defined by adopting a same frequency-domain unit as a unit (page 4, line 32 - line 36, "[ ... ] the PRBs can be partitioned into mini-BPs. A mini-BP can be defined as a group of n contiguous PRBs of the underlying numerology in frequency, where n is pre-specified in the spec and could be the same for all numerologies [ ... ] and mini-BP #k consists of PRBs kn, kn+l, ... , kn+n-1. Then, the set of possible values of the first PRB of a bandwidth part can be 
and 
determining the at least one frequency-domain bandwidth configuration according to the configuration information (page 5, line 5);
wherein the bandwidth part has a same subcarrier spacing (page 2, 15 kHz subcarrier spacing can be supported for 100MHz mixed numerology carrier for multiple subcarriers).
	Huawei does not expressly disclose wherein the configuration information comprises a configuration of subcarrier spacings of the bandwidth part.
	Fujishiro discloses a user equipment according to the present disclosure comprises a processor and a memory coupled to the processor. The processor is configured to receive from a base station, for each bandwidth part of a plurality of bandwidth parts provided in a bandwidth of one carrier, information indicating a frequency location of the bandwidth part and information indicating a subcarrier spacing [i.e. and Huawei discloses multiple spacings are the same, page 2, 15 kHz subcarrier spacing can be supported for 100MHz mixed numerology carrier for multiple subcarriers] applied to the corresponding bandwidth part (para. 0004).   Furthermore, a frequency resource among time/frequency resources allocated to the UE 100 can be specified by a resource block (para. 0035), i.e. the frequency-domain unit comprising N Resource Blocks, RBs, and N being an integer equal to 1.
Prior to the effective filing date of invention, it would have been obvious to a

As to claim 3, Huawei and Fujishiro further discloses the method of claim 1, wherein a subcarrier spacing of the RB is any subcarrier spacing in the subcarrier spacings of the bandwidth part; or the subcarrier spacing of the RB is a maximum subcarrier spacing in the subcarrier spacings of the bandwidth part (Huawei, page 2, line 5 discloses a "single numerology"; that is to say, all bandwidth parts have the same numerology, and in consequence, the same, single subcarrier spacing. Therefore, said subcarrier spacing is at the same time "any subcarrier spacing" out of the ones defined for the bandwidth parts, and also the "maximum subcarrier spacing) out of the ones defined for the bandwidth parts).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 4, Huawei and Fujishiro further discloses the method of claim 1, wherein the size of the bandwidth part is a number of frequency-domain units in the bandwidth part (Huawei, page 4, line 32 - line 36).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 5, Huawei and Fujishiro further discloses the method of claim 1, wherein the position of the bandwidth part relative offset of the bandwidth part 
As to claim 6, Huawei and Fujishiro further discloses the method of claim 5, wherein the relative offset comprises: an offset of a frequency-domain low end of the bandwidth part relative to a frequency-domain low end of the synchronization signal; or an offset of the frequency-domain low end of the bandwidth part relative to a frequency-domain low end of the cell carrier (Huawei, page 6, line 8 - line 9, discloses that "Alternatively, the bandwidth part and the control resource set is aligned at the lowest or highest frequency location").  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 7, Huawei and Fujishiro further discloses the method of claim 1, wherein the configuration information further comprises at least one of: serial number information of the at least one frequency-domain bandwidth configuration (Huawei, page 4, lines 12-31, numerology index of a bandwidth part); and information about the subcarrier spacings of the bandwidth part, wherein information about the subcarrier 
As to claim 8, Huawei and Fujishiro further discloses the method of claim 1, wherein receiving the configuration information comprises: receiving the configuration information sent through high-layer signaling or a system broadcast message (Huawei, page 4, line 45 discloses that "Configuration of bandwidth part is notified via system information or RRC signalling").  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 9, Huawei and Fujishiro further discloses the method of claim 1, further comprising: receiving first indication information, the first indication information comprising information of a serial number indicating one frequency-domain bandwidth configuration in the at least one frequency-domain bandwidth configuration, wherein receiving the first indication information comprises: receiving the first indication information sent through high-layer signaling or a system broadcast message or 
As to claim 10, Huawei and Fujishiro further discloses the method of claim 1, further comprising: receiving second indication information, the second indication information comprising frequency-domain resource allocation information based on one frequency- domain bandwidth configuration in the at least one frequency-domain bandwidth configuration, wherein receiving the second indication information comprises: receiving the second indication information sent through high-layer signaling or a system broadcast message or Downlink Control Information (DCI) (Huawei, page 4, line 12 - line 31, bandwidth part configuration (i.e. second indication information) which has a particular bandwidth (i.e. allocation information) obtained from frequency size and numerology (i.e. one frequency-domain bandwidth configuration) which pertains to PRBs consisted in the bandwidth part (i.e. the at least one frequency-domain bandwidth configuration), and page 4, line 45, “Configuration of bandwidth part is notified via system information or RRC signalling" in combination with page 6, line 33 - line 35, “DCI”).  In addition, the same suggestion/motivation of claim 1 applies.
As to claims 11, 13-20, see similar rejections to claims 1, 3-10, respectively.  It is implicit that a UE in Huawei has some processor and page 4, line 45 states receiving and section 6.1 teaches bandwidth part is used for data transmission by the UE (i.e. 
As to claims 21, 23-30, see similar rejections to claims 1, 3-10, respectively.  It is implicit that a network device in Huawei has some processor.  Fujishiro at fig. 4 expressly show a receiver, transmitter, and controller for an eNB.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463